Citation Nr: 1734306	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  07-06 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to May 1967.  His decorations include the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In an August 2009 decision, the Board denied the Veteran's claims.  

In May 2011, the United States Court of Appeals for Veterans Claims (Court) remanded the matters.  In a March 2012 decision, the Board again denied the Veteran's claims.

In a March 2013 Order, the Court granted a Joint Motion for Remand of the Veteran's attorney and the Secretary of VA, setting aside the March 2012 Board decision and again remanding the matters to the Board.

In February 2014, the Veteran passed away.

In March 2014, the Board dismissed the claims, as the death of the Veteran deprived the Board of jurisdiction to adjudicate the merits of the appeal.

In April 2014, the Veteran's surviving spouse, requested to be substituted for the Veteran for the purpose of continuing the claims pending at his death.  In February 2015, VA granted substitution for the Veteran's pending claims.  See 38 U.S.C.A. § 5121A (West 2014).  

In an October 2016 letter, the appellant's representative indicated that the issue of entitlement to individual unemployability was pending at the time of the Veteran's death.  This issue is referred Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Court granted a Joint Motion for Remand of the Veteran's attorney and the Secretary of VA, setting aside the March 2012 Board decision and remanding the matters to the Board.  Specifically, the parties to the Joint Motion agreed that the Board's decision did not contain an adequate statement of reasons or bases and that the decision should be vacated and remanded for readjudication.  The parties to the Joint Motion found that the Board may have used the incorrect standard in weighing the evidence and also found that the Board relied on a December 2008 VA examination report that may have been inadequate for rating purposes.  In this regard, the parties to the Joint Motion noted that the VA examiner's opinion found "no evidence that the veteran's hepatitis C and/or cirrhosis is related to his period of active service," and that "it would be mere speculation if I were to state that it is at least as likely as not."  Further, the entire rationale provided for that conclusion was that "the service records make no mention of a transfusion, and the records do not document any severe bleeding or circulatory compromise-they in fact note a normal CBC." 

Based on the foregoing, the Board finds that the December 2008 VA examination report is inadequate for rating purposes and that this matter should be remanded for additional opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010); Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).   

In this regard, the Board notes that the Veteran received the Purple Heart Medal indicating combat service.  As such, 38 U.S.C. § 1154(b) is applicable.  The record also indicates that the Veteran reported receiving a blood transfusion in service while being evacuated by helicopter from the field where he suffered a gunshot wound.  As the Veteran service treatment records confirm treatment for this injury, and the Veteran's report is consistent with the conditions and hardships of his combat service in Vietnam, his report of receiving a transfusion during evacuation must be accepted absent clear and convincing evidence to the contrary.  

Finally, the Veteran also reported that he was given a blood transfusion when he was treated for an automobile accident in service and that he was treated in service for gonorrhea, which indicated "high-risk" sexual activity in service.  The Veteran's representative has contended that the Veteran may have suffered symptoms of hepatitis C in service, as a treatment note in December 1965 indicated that the Veteran was treated for cold and flu like symptoms.  

Upon remand, the examiner is specifically requested to comment on the Veteran's statements and contentions contained in the claims file indicating that he may have had risk factors for hepatitis C while in the service, including blood transfusion and high-risk sexual activities.  The examiner should also comment on (i) a March 2012, private medical opinion from Dr. P.C. of St. Joseph's Medical Center in Brainerd, Minnesota, in which the physician opined that the Veteran's hepatitis C was at least as likely as not due to a blood transfusion in service, and (ii) a VA progress note, dated in April 2009, which notes, "He probably likely as not contracted the virus from a transfusion in Vietnam in 1966."  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate medical professional for the purpose of determining whether the Veteran's hepatitis C and cirrhosis of the liver were related to his active service.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review.

Based on his/her review of the case, the medical professional should provide an opinion, with supporting rationale, as to the following: 

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis C or cirrhosis of the liver had their onset during his active service or within one year of separation from active service?  

If not, is it at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis C or cirrhosis of the liver is otherwise causally related to the Veteran's active service or any incident therein, to include presumed exposure to Agent Orange?  

In providing the rationale for this opinion, the examiner is asked to comment on any relevant findings in the Veteran's service and post-service medical treatment records as well as the following:

(a) the Veteran's report, which should be accepted as true unless there is clear and convincing evidence to the contrary, that he received a blood transfusion in service in 1966 in connection with a combat-related gunshot wound to the right arm.

(b) the Veteran's report that he received a blood transfusion after a 1964 motor vehicle accident;

(c) the Veteran's report that he engaged in "high risk" sexual activity and was treated for venereal disease in service in 1967;

(d) the Veteran's report that flu like symptoms he experienced in December 1965 were early manifestations of hepatitis C; 

(e) a March 2012, private medical opinion from Dr. P.C. of St. Joseph's Medical Center in Brainerd, Minnesota, in which the physician opined that the Veteran's hepatitis C was at least as likely as not due to a blood transfusion in service, and

(f) a VA progress note, dated in April 2009, which notes, "He probably likely as not contracted the virus from a transfusion in Vietnam in 1966."  

If the medical professional finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal, to include the application of 38 U.S.C. § 1154(b).  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





